                 Case 1:18-cv-02290-TFH Document 14 Filed 08/26/19 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
 1                                     DISTRICT OF COLUMBIA
 2

 3
     GABY FRASER,                                   )
     5713 Eads St., NE                              ) Case No.: 1:18-cv-02290-TFH
 4   Washington, DC 20019                           )
                                                    )
 5                   Plaintiffs,                    )
                                                    ) ELECTRONICALLY FILED
 6          v.                                      )
                                                    )
 7
                                                    )
     CAPITAL ONE BANK (USA) N.A.,                   )
     1680 Capital One Drive                         )
 8   Bank of America Center, 16th Floor             )
     Mclean, VA 22102-1111                          )
 9
                                                    )
                     Defendant.                     )
10

11
                                   JOINT STIPULATION OF DISMISSAL
12
            Plaintiff Gaby Fraser (“Plaintiff”) and Defendant CAPITAL ONE BANK (USA), N.A.
13
     (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the
14
     dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with
15
     each party to bear its own costs and fees.
16
            JOINTLY SUBMITTED BY:
17

18
     /s/ John D. Sadler (with permission)             /s/ Anitra Ash-Shakoor
19   John D. Sadler, DC Bar # 483301                 Anitra Ash-Shakoor, (Bar No.: 1008693)
     sadlerj@ballardspahr.com                        Capital Justice
20
     BALLARD SPAHR LLP                               1717 K Street NW, Suite 900
21   1735 Market Street, 51st Floor                  Washington, DC 20006
     Philadelphia, PA 19103-7599                     Office: (202) 465-0888
22   Telephone: 215.665.8500                         Direct: (202) 465-0463
     Facsimile: 215.864.8999                         Fax: (202) 827-0089
23   COUNSEL FOR DEFENDANT                           Email: a.ashshakoor@capitaljustice.com
                                                     COUNSEL FOR PLAINTIFF
24

25



                                                    -1-
                                        NOTICE OF SETTLEMENT
     Case 1:18-cv-02290-TFH Document 14 Filed 08/26/19 Page 2 of 3




                                  /s/ Jeffrey Lohman
 1                                Jeffrey Lohman
                                  Pro Hac Vice
 2
                                  The Law Offices of Jeffrey Lohman, P.C.
 3                                4740 Green River Road, Suite 310
                                  Corona, CA 92880
 4                                T: (866) 329-9217
                                  F: (714) 362-0096
 5                                E: JeffL@jolohman.com
                                  COUNSEL FOR PLAINTIFF
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                 -2-
                        NOTICE OF SETTLEMENT
              Case 1:18-cv-02290-TFH Document 14 Filed 08/26/19 Page 3 of 3




                                    CERTIFICATE OF SERVICE
 1
            I certify that on August 26, 2019 I filed Plaintiff GABY FRASER’s Joint Stipulation of
 2

 3   Dismissal using the CM/ECF system, which will provide notice to the following:

 4

 5   John D. Sadler, DC Bar # 483301
     sadlerj@ballardspahr.com
 6   BALLARD SPAHR LLP
     1735 Market Street, 51st Floor
 7   Philadelphia, PA 19103-7599
     Telephone: 215.665.8500
 8
     Facsimile: 215.864.8999
 9

10
                                                 /s/ Anitra Ash-Shakoor
11                                               Anitra Ash-Shakoor, (Bar No.: 1008693)
                                                 Capital Justice
12                                               1717 K Street NW, Suite 900
                                                 Washington, DC 20006
13                                               Office: (202) 465-0888
                                                 Direct: (202) 465-0463
14                                               Fax: (202) 827-0089
                                                 Email: a.ashshakoor@capitaljustice.com
15

16
                                                 /s/ Jeffrey Lohman
17                                               Jeffrey Lohman
                                                 Pro Hac Vice
18                                               The Law Offices of Jeffrey Lohman, P.C.
                                                 4740 Green River Road, Suite 310
19                                               Corona, CA 92880
                                                 T: (866) 329-9217
20                                               F: (714) 362-0096
                                                 E: JeffL@jolohman.com
21

22

23

24

25



                                                  -3-
                                       NOTICE OF SETTLEMENT
